DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of FIG. 26, the Species of 15, claims 1-13 and 19-21 in the reply filed on 10/12/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by XU et al. 20210126067.

    PNG
    media_image1.png
    635
    1024
    media_image1.png
    Greyscale



Regarding claim 1, fig. 3 of Xu discloses a display apparatus, comprising: 
a first substrate 114 including a plurality of pixel areas (area of 22/2, 22 in fig. 2 and 2 in fig. 3) provided in a display portion 22; 
a second substrate (112) coupled to the first substrate; and 
a routing assembly (113/135/144) disposed adjacent to an outer surface (top surface is outer as examiner consider top surface to be outer) of the first substrate and a corresponding outer surface (top surface is outer as examiner consider top surface to be outer) of the second substrate, 
wherein the first substrate includes: 
a dam pattern (as labeled by examiner above) disposed along an edge of the display portion; 
a light emitting device layer 200 including a light emitting device 230 disposed on the dam pattern and the plurality of pixel areas; and 
a trench pattern portion (as labeled by examiner above) disposed adjacent to the dam pattern, wherein the light emitting device is isolated by the trench pattern portion.

Regarding claim 2, fig. 3 of Xu discloses wherein the light emitting device layer further includes a common electrode 220 disposed on the light emitting device, and wherein each of the light emitting device and the common electrode is isolated by the trench pattern portion disposed in at least one of an inner portion and an outer portion of the dam pattern.


    PNG
    media_image2.png
    612
    961
    media_image2.png
    Greyscale


Regarding claim 3, fig. 3 of Xu discloses wherein the common electrode 220 at least partially surrounds an isolation surface of the light emitting device at the trench pattern portion.

Regarding claim 4, fig. 3 of Xu discloses wherein the first substrate further includes an encapsulation layer 300 disposed on the common electrode and the trench pattern portion, and the encapsulation layer at least partially seals the trench pattern portion.

Regarding claim 5, fig. 3 of Xu discloses wherein the encapsulation layer further includes: 
a first encapsulation layer 310 disposed on the common electrode and the trench pattern portion; 
a second encapsulation layer 320 disposed on the first encapsulation layer in an area at least partially surrounded by the dam pattern; and 
a third encapsulation layer 330 disposed on the first encapsulation layer disposed on the second encapsulation layer and at an outer portion of the dam pattern, and 
wherein the trench pattern portion includes: an inner trench pattern portion disposed inward from the dam pattern to overlap the first to third encapsulation layers; and 
an outer trench pattern portion disposed outward from the dam pattern to overlap the first and second encapsulation layers.



    PNG
    media_image3.png
    606
    1149
    media_image3.png
    Greyscale


Regarding claim 6, fig. 3 of Xu (as labeled by examiner above) discloses wherein: the first substrate further includes a passivation layer disposed on the display portion; the dam pattern directly contacts a top surface of the passivation layer; and the trench pattern portion is implemented by patterning the passivation layer disposed adjacent to the dam pattern.

Regarding claim 7, fig. 3 of Xu discloses wherein the trench pattern portion includes an isolation structure 180 for isolating the light emitting device.

Regarding claim 8, fig. 3 of Xu discloses wherein the isolation structure includes at least one of an eaves structure, a tip structure, and an undercut structure.




    PNG
    media_image4.png
    587
    999
    media_image4.png
    Greyscale


Regarding claim 9, fig. 3 of Xu (as labeled by examiner above) discloses wherein the trench pattern portion includes: a trench structure implemented by patterning the passivation layer disposed adjacent to the dam pattern; and an eaves structure disposed on the trench structure.

Regarding claim 10, fig. 3 of Xu discloses wherein the first substrate further includes a bank 180 defining an emission area of each of the plurality of pixel areas, and wherein the eaves structure includes the same material as a material of the bank.


    PNG
    media_image3.png
    606
    1149
    media_image3.png
    Greyscale


Regarding claim 11, fig. 3 of Xu (as labeled by examiner above) discloses wherein the passivation layer includes: a lower layer having a first thickness; a middle layer disposed on the lower layer to have a second thickness which differs from the first thickness; and an upper layer disposed on the middle layer to have a third thickness which differs from the first thickness.


    PNG
    media_image5.png
    537
    1134
    media_image5.png
    Greyscale


Regarding claim 12, fig. 3 of Xu discloses wherein the trench pattern portion includes: a tip structure implemented at the middle layer, and an undercut structure implemented on a side surface of the upper layer.

    PNG
    media_image6.png
    624
    959
    media_image6.png
    Greyscale


Regarding claim 13, fig. 3 of Xu (as labeled by examiner) discloses wherein the trench pattern portion further includes an eaves structure disposed on the upper layer, and wherein the eaves structure includes the same material as a material of a bank defining an emission area of each of the plurality of pixel areas.

Regarding claim 19, fig. 3 of Xu discloses wherein the dam pattern and the trench pattern portion are disposed in outermost pixel areas among the plurality of pixel areas.

Regarding claim 20, fig. 3 of Xu discloses wherein the outermost pixel areas further include a pad part 166 disposed between the outer surface of the first substrate and the dam pattern, and wherein an end of the display portion is the outer surface of the first substrate.

Regarding claim 21. The display apparatus of claim 20, wherein an interval between an outermost outer surface of the first substrate and a center portion of the outermost pixel areas including the pad part is 350 μm or less (examiner pick a part that is less than that claimed in that region as part is part of something bigger than the part).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829